Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 recites the limitation "the second chip". There is insufficient antecedent basis for this limitation in the claim. Claims 22-25 depend from Claim 21. For the purpose of examination, the Examiner interprets the limitation as a second chip. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 2015/0221625) of record, in view of Wu (U.S. Patent Pub. No. 2013/0049195).	
Regarding Claim 1
FIG. 1 of Chun disclose a method for forming a chip package structure, comprising: disposing a chip (200) over a redistribution structure (100); forming a molding layer (300) over the redistribution structure and adjacent to the chip; and partially removing the molding layer to form a trench (301) in the molding layer [0060], wherein the trench is spaced apart from the chip, and a distance between a bottom surface of the trench to a top surface of the redistribution structure is greater than a distance between a bottom surface of the chip and the top surface of the redistribution structure, wherein the bottom surface of the trench is positioned on a plane, and the plane overlaps the bottom surface of the chip.
	Chun fails to disclose “forming an underfill layer between the chip and the redistribution structure, wherein the underfill layer is in contact with a side surface of the chip” and “the plane overlaps the underfill layer”.
FIG. 3 of Wu discloses a similar method for forming a chip package structure, comprising forming an underfill layer (52) between the chip (50) and the redistribution structure (28), wherein the underfill layer is in contact with a side surface of the chip; wherein a bottom surface of the chip overlaps the underfill layer, the bottom surface of the trench (44) is positioned on a plane, and the plane overlaps the underfill layer.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Chun, as taught by Wu. The 

Regarding Claim 2
FIG. 1 of Chun disclose the trench (301) surrounds the entire chip (200).

Regarding Claim 3
	FIG. 1 of Chun discloses a heat dissipation layer (500) over the chip and the molding layer after partially removing the molding layer to form the trench in the molding layer, wherein the trench is filled with the heat dissipation layer, and a first thermal conductivity coefficient of the heat dissipation layer is greater than a second thermal conductivity coefficient of the molding layer [0075].

	Regarding Claim 4
FIG. 1 of Chun discloses a portion of the molding layer (300) is between the trench (301) and the redistribution structure (100).

	Regarding Claim 5
FIG. 5 of Wu discloses after partially removing the molding layer (56) to form the trench (44), cutting through the molding layer and the redistribution structure (28) along predetermined cutting lines surrounding the chip.

Regarding Claim 9
.

Claims 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Chun and Wu, in view of Chao (U.S. Patent Pub. No. 2003/0106212) of record.	
Regarding Claim 6
Chun as modified by Wu disclose Claim 5.
	Chun as modified by Wu fails to disclose “the trench is between the chip and one of the predetermined cutting lines”.
FIG. 5 of Chao discloses a similar method for forming a chip package structure, comprising after forming the trench cutting through the molding layer (230) and the redistribution structure along predetermined cutting lines (141) surrounding the chip (110), wherein the trench is between the chip and one of the predetermined cutting lines.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Chun, as taught by Chao. The ordinary artisan would have been motivated to modify Chun in the above manner for the purpose of enhancing thermal conductivity (Para. 12 of Chao).

Regarding Claim 7


Regarding Claim 8
	FIG. 5 of Chao discloses one of the predetermined cutting lines extends across the trench.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent Pub. No. 2005/0047094) of record, in view of Ogawa (U.S. Patent Pub. No. 2004/0056344) of record, in view of Chun.	
Regarding Claim 10
	FIG. 3 of Hsu discloses a method for forming a chip package structure, comprising: disposing a first chip (12) and a second chip (15) over a redistribution structure (11), wherein the redistribution structure comprises an insulating layer and a wiring layer, the wiring layer is in the insulating layer and electrically connected to the first chip and the second chip; forming a molding layer (17) over the redistribution structure, wherein the molding layer surrounds the first chip and the second chip; and forming a first trench in the molding layer and between the first chip and the second chip, wherein the first trench is spaced apart from the first chip and the second chip.
	Hsu fails to disclose “forming a tape layer in contact with a top surface of the first chip after the step of forming the molding layer; and removing the tape layer”; “after forming the molding layer, forming a heat dissipation layer, such that the heat dissipation layer is formed on the existing molding layer”.

It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by Ogawa. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of achieving a high density mounting (Para. 7 of Ogawa).
	Hsu as modified by Ogawa fails to explicitly disclose “after forming the molding layer, forming a heat dissipation layer, such that the heat dissipation layer is formed on the existing molding layer”.
FIG. 1 of Chun discloses a similar method for forming a chip package structure, comprising after forming the molding layer (300), forming a heat dissipation layer (500), such that the heat dissipation layer is formed on the existing molding layer [0041].
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by Chun. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of preventing cracks and scratches in packaging process (Para. 7 of Chun).

Claims 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Ogawa and Chun, in view of Chao (U.S. Patent Pub. No. 2003/0106212) of record.	
Regarding Claim 11

	Hsu as modified by Ogawa and Chun fails to disclose “after forming the trench cutting through the molding layer and the redistribution structure along predetermined cutting lines surrounding the chip”.
FIG. 5 of Chao discloses a similar method for forming a chip package structure, comprising after forming the trench cutting through the molding layer (230) and the redistribution structure along predetermined cutting lines (141) surrounding the chip (110).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by Chao. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of enhancing throughput during packaging process (Para. 11 of Chao).

Regarding Claim 12
	FIG. 6 of Hsu discloses forming a second trench in the molding layer (17) and surrounding the first chip (12).

Regarding Claim 13
	FIG. 6 of Chao discloses a first depth of the first trench is greater than a second depth of the second trench.

Regarding Claim 14
.

Claims 21-26 rejected under 35 U.S.C. 103 as being unpatentable over Chun, in view of Ogawa (U.S. Patent Pub. No. 2004/0056344) of record, in view of Min (U.S. Patent Pub. No. 2016/0276308) of record.	
Regarding Claim 21
	FIG. 1 of Chun discloses a method for forming a chip package structure, comprising: providing a first chip (200) over a redistribution structure (100); providing a molding layer (300) over the redistribution structure and surrounding the first chip; forming a first recess (301) on the molding layer; providing a heat dissipation layer (400+500) over the first chip and the molding layer and in the first recess, wherein a portion of the heat dissipation layer is in the first recess, a bottom surface of the first chip is lower than a bottom surface of the first recess, and the heat dissipation layer is in direct contact with a top surface of the first chip.
	Chun fails to disclose “performing a planarization process on the molding layer to expose a top surface of the first chip”; “forming a cap layer over the heat dissipation layer”; and “the cap layer is spaced apart from the first recess”.
Ogawa discloses a similar method for forming a chip package structure, comprising providing a first chip (6A) and a second chip (6B) over a redistribution structure (2); forming a molding layer (7, FIG. 17) over the redistribution structure, wherein the molding layer surrounds the first chip and the second chip; performing a 
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Chun, as taught by Ogawa, such that the heat dissipation layer is in direct contact with a top surface of the first chip and a top surface of the second chip, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. The ordinary artisan would have been motivated to modify Chun in the above manner for the purpose of achieving a high density mounting (Para. 7 of Ogawa).
	Chun as modified by Ogawa fails to disclose “forming a cap layer over the heat dissipation layer”; and “the cap layer is spaced apart from the first recess”.
FIG. 1 of Min discloses a similar method for forming a chip package structure, comprising: disposing a first chip (140) and a second chip (141) over a redistribution structure (101); forming a molding layer (150) over the redistribution structure; forming a first recess in the molding layer; forming a cap layer (170) over a heat dissipation layer (160), wherein the cap layer is spaced apart from the first recess, wherein a portion of the heat dissipation layer is in the first recess.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Chun, as taught by Min. The ordinary artisan would have been motivated to modify Chun in the above manner for the purpose of improving heat dissipation (Para. 2 of Min).


	FIG. 1 of Min discloses a first thermal conductivity coefficient of the heat dissipation layer [0055] is greater than a second thermal conductivity coefficient of the molding layer [0053].

Regarding Claim 23
	FIG. 1 of Min discloses the molding layer comprises a sidewall facing away from the first chip, and a first portion of the heat dissipation layer disposed in the first recess is formed between the first chip and the sidewall and is spaced apart from the first chip and the sidewall.

Regarding Claim 24
	FIG. 1 of Min discloses forming a second recess on the molding layer (150); and providing a second chip (141) over the redistribution structure, wherein the heat dissipation layer comprises a second portion of the heat dissipation layer in the second recess, the molding layer further surrounds the second chip, and the second portion is between the first chip and the second chip.

Regarding Claim 25
	FIG. 1 of Min discloses providing a second chip (141) over the redistribution structure (112), wherein the molding layer (150) further surrounds the second chip, and a first portion of the heat dissipation layer disposed in the first recess is between the first chip and the second chip.

Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Ogawa and Chun, in view of Min.	
Regarding Claim 27
	Hsu as modified by Ogawa and Chun discloses Claim 10.
	Hsu as modified by Ogawa and Chun fails to disclose “forming a cap layer over the heat dissipation layer, wherein the heat dissipation layer is partially in the first trench and is lower than a bottommost surface of the cap layer”.
FIG. 1 of Min discloses a similar method for forming a chip package structure, comprising: disposing a first chip (140) and a second chip (141) over a redistribution structure (101); forming a molding layer (150) over the redistribution structure; forming a first recess in the molding layer, forming a cap layer (170) over a heat dissipation layer (160), wherein the heat dissipation layer is partially in the first trench (180) and is lower than a bottommost surface of the cap layer.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by Min. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of improving heat dissipation (Para. 2 of Min).

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-273-8300.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892